Citation Nr: 0506004	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-30 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a right inguinal hernia, status-post repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1958 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  By the April 2003 decision, the RO 
granted service connection for the right inguinal hernia, 
status-post repair, and assigned a noncompensable rating, 
effective from August 9, 2002.  During the pendency of this 
appeal, in August 2003, the RO awarded a 10 percent rating, 
effective from August 9, 2002.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue on appeal as set forth on the preceding page.


REMAND

The veteran expressed his disagreement with the disability 
evaluation for his right inguinal hernia in June 2003.  In an 
August 2004 statement, he noted that he had consulted a 
private physician regarding his hernia.  He provided a letter 
dated in July 2004 from K. D. Gibson, D.O., at that time.  
The letter indicated that Dr. Gibson had examined the veteran 
for his hernia in July 2004.  No treatment reports were 
included with the letter from Dr. Gibson.  

Also associated with the claims file are treatment reports 
from S. R. Malempati, M.D., dated in February 1986.  The 
veteran indicated on a VA Form 21-526 that he had been 
treated by Dr. Malempati from 1986 to the present.  Treatment 
reports from March 1986 to the present have not been 
associated with the claims file.  

The veteran was afforded a VA examination in March 2003.  The 
examiner diagnosed the veteran with a recurrent right 
inguinal hernia and opined that it was related to the 
veteran's period of military service.  The examiner noted 
that the veteran's hernia was 3 centimeters in size and that 
it was reducible but somewhat tender.  The examiner indicated 
that it was amenable to surgical correction.  Nevertheless, 
given the need to obtain additional records of treatment, 
another examination that takes into account any additional 
evidence would be helpful.

Finally, the Board notes that the veteran was granted service 
connection for hearing loss, and assigned a 10 percent 
disability evaluation, in March 2004.  The effective date of 
service connection for hearing loss and the 10 percent 
evaluation was set as September 30, 2003.  In August 2004, 
the veteran expressed his disagreement with the 10 percent 
disability rating for hearing loss.  There is no indication 
that a statement of the case (SOC) has been issued in regard 
to the issue of entitlement to an evaluation in excess of 10 
percent for bilateral hearing loss.  Because the veteran has 
submitted a timely notice of disagreement, see 38 C.F.R. 
§§ 20.201, 20.302 (2004), a SOC must be issued.  See 
Manlincon v. West, 12 Vet. App. 328 (1999).  A SOC should be 
issued on this rating question unless the veteran's claim is 
resolved in some manner, such as by a favorable RO decision, 
or withdrawal of the notice of disagreement.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his inguinal hernia 
claim.  The Board is specifically 
interested in any treatment records 
from Drs. Gibson and Malempati.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran that have 
not been secured previously.

2.  The veteran should be scheduled 
for a VA examination to determine 
the current severity of his service-
connected right inguinal hernia.  
The claims file and a copy of this 
remand, including newly acquired 
evidence, should be made available 
to the examiner for review prior to 
the examination.  The examiner is 
requested to determine all current 
manifestations associated with the 
veteran's right inguinal hernia and 
to comment on its severity.  
Specifically, the examiner should 
note whether it is small or large, 
remediable by surgery or not, well 
supported by a truss or not, and 
readily reducible or not.

3.  After undertaking any other 
development deemed appropriate on 
the inguinal hernia rating issue, 
the RO should again consider the 
issue on appeal.  If the benefit 
sought is not granted, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  The RO should 
address whether staged ratings are 
warranted.  Fenderson, supra.  

4.  The RO should issue a statement 
of the case on the issue of an 
evaluation in excess of 10 percent 
for hearing loss.  If, and only if, 
a substantive appeal is timely 
filed, this issue should be returned 
to the Board.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

